Citation Nr: 1208976	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  07-06 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for disseminated coccidioidomycosis.  


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from March 1969 to March 1971 and received an honorable discharge.  He also served from March 1971 to February 1973 and was discharged under other than honorable conditions.  

In a December 1973 administration decision, the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, determined that the character of the appellant's discharge from his second period of service was a bar to his receipt of VA benefits from that period of service.  See 38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12 (2011).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the RO in Los Angeles, California, which denied the appellant's claim for compensation under 38 U.S.C.A. § 1151 for disseminated coccidioidomycosis.  

In May 2010, the Board remanded the matter for the purpose of affording the appellant the opportunity to appear at a Board hearing.  In September 2011, the appellant and his brother testified at a Board hearing at the RO.  A transcript of the hearing is associated with the record on appeal.


FINDINGS OF FACT

The record contains no indication that the appellant contracted disseminated coccidioidomycosis due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonable foreseeable.



CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for disseminated coccidioidomycosis have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a November 2004 letter issued prior to the initial decision on his claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  The fact that the notice did not address either the relevant rating criteria or effective date provisions is harmless error because the claim has been denied and therefore no rating or effective date is being assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The appellant has not argued otherwise.  The RO has obtained VA clinical records regarding the medical treatment at issue in this case.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2011).  The Board concludes that a VA medical examination is not necessary to make a decision on the claim.  As set forth below, the record contains no indication whatsoever that the appellant contracted disseminated coccidioidomycosis due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonable foreseeable.  38 U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary.  


Background

In October 2004, the appellant submitted a claim for compensation under 38 U.S.C.A. § 1151 for coccidioidomycosis, alleging that he contracted the condition as a result of a skin test performed during an intake physical prior to entering a VA domiciliary in February 2000.  Specifically, he claimed that VA mistakenly injected him with the fungus which causes coccidioidomycosis when performing a TB test.  

In support of his claim, the RO obtained VA clinical records dated from May 1998 to August 2009 showing treatment for multiple conditions, including diabetes mellitus, hypertension, intravenous heroin use, cocaine abuse, opioid dependence, hepatitis A, B, and C, and methadone dependence.  

In pertinent part, these records show that in May 1998, the appellant underwent screening for several infectious conditions, including tuberculosis, candida albicans, tetanus, and coccidioidin.  The results of the screening were reportedly negative.  

In February 2000, the appellant was admitted to a VA domiciliary.  In June 2000, he was referred for a chest X-ray to evaluate for possible pneumonia and the study revealed a perihilar soft tissue mass.  A CT scan was then performed and revealed a perivertebral mass at T7.  A fine-needle aspiration biopsy was suggestive of coccidioidomycosis and the appellant's history was notable for periods of incarceration in the central valley area of California.  The assessment was Coccidioides infection, paraspinous lesion, probable skin and joint involvement.  The remaining VA clinical records show that the appellant was thereafter followed in the infectious disease clinic for disseminated coccidioidomycosis.  He was treated with suppressive fluconazole without difficulty and his titers were noted to be stable.  

In support of his claim, the appellant submitted information obtained from the Internet describing coccidioidomycosis as an infection caused by inhalation of spores of the fungus, Coccidioides immitis, common in the San Joaquin Valley of California and certain other areas of the southwestern United States.  In disseminated disease, the infection spreads to various areas of the body, including the bones, lungs, and skin.  A coccidioidin or Spherulin skin test uses antigens which are injected below the skin to determine whether an individual has been exposed to the fungus.  A significant number of patients, however, will not respond to the test even when they have the disease.  The risks of the test were noted to include anaphylactic shock, but not coccidioidomycosis.  

During his September 2011 Board hearing, the appellant claimed that when he entered the VA domiciliary in 2000, he received two TB tests as part of a physical.  He testified that one of those tests was actually an injection of coccidioidin which had caused him to develop disseminated coccidioidomycosis.  He also indicated that he had recently learned that VA had also given him an injection of coccidioidin in 1998.  


Applicable Law

Veterans who sustain an additional disability as the result of VA hospitalization, medical or surgical treatment, vocational rehabilitation, or examination shall receive disability compensation in the same manner as if such disability or death were service connected.  38 U.S.C.A. § 1151 (West 2002).

A disability is a qualifying additional disability if it was not the result of the Veteran's willful misconduct and (1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  Id.

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b) (2011).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2011).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c) (2011).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d) (2011).  

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Analysis

As noted, the appellant seeks compensation under 38 U.S.C.A. § 1151 for coccidioidomycosis.  He contends that VA mistakenly injected him with coccidioidin when performing a tuberculosis skin test, causing him to develop coccidioidomycosis.  Upon careful consideration of the evidence of record, the Board finds that the preponderance of the evidence is against the claim for compensation under 38 U.S.C.A. § 1151 for coccidioidomycosis.  

Again, in order to award compensation under 38 U.S.C.A. § 1151, the evidence must show that (1) the appellant has an additional disability which was caused by VA medical care; and (2) that the proximate cause of such disability was either (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.

In this case, none of these criteria has been met.  Although the appellant was diagnosed as having coccidioidomycosis while a patient at VA, there is no indication whatsoever that VA treatment caused the condition.  The Board has carefully considered the appellant's contention that VA negligently or mistakenly injected him with the fungus which causes coccidioidomycosis during a TB skin test, but finds that the record contains no basis to support this contention.  As set forth above, the record confirms that the appellant underwent screening for various infectious diseases, including coccidioidomycosis.  There is no indication, however, that the test caused him to develop coccidioidomycosis.  Moreover, the information of record contains no indication whatsoever that a coccidioidin or TB skin test can result in coccidioidomycosis.  Indeed, the medical treatise information of record lists only one cause of coccidioidomycosis-inhaling the spores of a fungus which is common in the valley areas of California.  In any event, the record contains no indication that any such skin test was unnecessarily or negligently administered.  Indeed, the Board notes that given the appellant's history of multiple periods of incarceration in the area in which the fungus was prevalent, it appeared to be within a reasonable standard of care to administer such a test.  

The Board also notes that the record contains numerous VA clinical records showing that VA has provided the appellant with treatment for coccidioidomycosis for many years.  Although he has relayed his theory of entitlement to his providers, none has endorsed his theory of entitlement.  Rather, his history is notable only for his incarcerations in the central valley area of California.  

Although the appellant is certainly competent to describe receiving a skin test, he is not competent to provide probative evidence that such skin test caused him to contract coccidioidomycosis or was negligently administered.  Again, there is no probative evidence of record which indicates that the appellant contracted coccidioidomycosis as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the treatment or an event not reasonably foreseeable.  Under these circumstances, the criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 have not been met.  The Board has considered the doctrine of reasonable doubt.  Because the preponderance of the evidence is against the claim, however, the doctrine is not for application. 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the Board has considered the appellant's repeated contentions to the effect that he received "a favorable grant" on his claim and wishes to accept a settlement.  In support of his contentions in this regard, he has repeatedly submitted a copy of a March 2007 Statement of the Case in which the appellant's contentions are described as follows:

It is contended that you were administered an injection of the fungus which causes coccidioidomycosis by VA in February 2000, and that this injection was a careless error, which caused you to develop this disease.  Accordingly, the evidence of record warrants a favorable grant of compensation under 38 USC 1151 as this conditions [sic] was due to negligence or carelessness on the part of VA.  

The remainder of the Statement of the Case, however, makes clear that the RO did not rule favorably on the appellant's claim, nor does the record contain any indication of a favorable ruling on this claim at any time.  Moreover, during an April 2008 informal hearing, a Decision Review Officer clearly explained to the appellant that he had misunderstood the March 2007 Statement of the Case and that it did not grant any benefit.  The Board also assures the appellant the description of his contentions in the March 2007 Statement of the Case does not, nor has it ever, constituted a favorable ruling on his claim.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for disseminated coccidioidomycosis is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


